Mr. Chief Justice José S. 'Quiñones,
after making the above statement of facts, rendered the opinion of the Court;
According to article 169 of the Regulations for the execution of the Mortgage Law in this Island, with the first pleading filed in the summary proceeding established by Article 128 of the aforesaid law, for the foreslosure of mortgages, there must be presented in addition to proof as to the capacity of the plaintiff or his representative to sue, the instrument or instruments of the credit, with a memorandum of their record, and the other formalities required by the law of Civil Procedure for the issuance of a decree of execution; a certificate of the registrar of property bearing a date subsequent to that on which the obligation falls-due, declaring that the mortgage does not appear to have been cancelled and that it is not pending cancellation, according to the day-book, together with the other matters set out in paragraph 3 of Article 169; which certificate, as expressly provided by said Article, cannot date back more than fifteen days prior to the institution of the proceedings; and according to the following article, the judge shall examine the complaint and the documents upon which it is *343based, and should he consider that the legal requirements have been complied with, he shall issue a decree without further proceedings requiring payment to be demanded of the persons who, according to the certificate of the registrar, are in possession of the mortgaged property; but should he consider that said requirements have not been complied with he should refuse, also by means of a decree, the demand made. Inasmuch as Josefa Cayol did not comply with all the requirements prescribed by said article of the regulations, since the certificate of the Registrar filed by her with the complaint, was dated twenty days prior to the date on which the proceedings were instituted, while, according to the provisions of said Article, the proceedings should have been instituted within fifteen days after the date of such certificate, the order requiring payment to be made, which was applied for by the plaintiff, could not properly be issued; that in so deciding the trial court, instead of controveiling, correctly applied Articles 168, 169 and 170 of the Regulations for the execution of the Mortgage Law. Although for the purpose of correcting this defect counsel for Josefa Cayol filed with the appeal a certificate of the Registrar, dated after the institution of the proceeding, this document cannot be taken into account by this Court, which can only consider such documents as had been before the lower court while rendering the decision appealed from, such not having been the case with the certificate in question, which was presented at the wrong time- and had not been considered by the trial court, and which does not appear to have been ordered to be included in the record. Inasmuch as a failure to comply with the requirements of Article 169 of the Regulations for the Execution of the Mortgage Law, should be considered sufficient cause for refusing to issue a decree requiring the debtor to pay, pursuant to Article 170 of the said Regulations it is needless to discuss the other grounds on which the appeal is based.
*345It is hereby declared that the appeal in cassation for error of law, taken by Josefa Cayol y Juliá, does not lie, and the same is dismissed with costs.